  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3276 
 
AN ACT 
To designate the facility of the United States Postal Service located at 2810 East Hillsborough Avenue in Tampa, Florida, as the Reverend Abe Brown Post Office Building. 
 
 
1.Reverend Abe Brown Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 2810 East Hillsborough Avenue in Tampa, Florida, shall be known and designated as the Reverend Abe Brown Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Reverend Abe Brown Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
